—Appeal by the *351defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered February 15, 1994, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, to permit the defendant an opportunity to withdraw his plea of guilty.
As the People correctly concede, the Supreme Court improperly placed the defendant on interim probation by postponing his sentence to allow him to enter a drug treatment program, and promising him that it would sentence him to probation if he successfully completed the program (see, e.g., People v Broadhead, 208 AD2d 761; People v Kalinoski, 208 AD2d 864). We note that the recent amendment permitting interim probation was not intended to have retroactive effect (CPL 400.10 [4], as amended by L 1994, ch 509). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.